Case 2:20-cr-00645-SRC Document 18 Filed 07/28/20 Page 1 of 9 PagelD: 39

U.S. Department of Justice

United States Attorney
District of New Jersey

 

 

970 Broad Street (973) 297-2020
Newark, New Jersey 07102

February 25, 2020

VIA ELECTRONIC MAIL
Robert Stahl, Esq.

Stahl Criminal Defense Lawyers
53 Cardinal Drive, 34 Floor
Westfield, New Jersey 07096

(t) (908) 301-9001

 

Re: Plea Agreement with Yuan Hua Chin

Dear Mr. Stahl:

This letter sets forth the plea agreement between your client, Yuan
Hua Chin (“CHIN”), and the United States Attorney for the District of New
Jersey (“this Office”), This Office’s offer to enter into this plea agreement will
expire on March 10, 2020, if a signed copy is not received by this Office on or
before that date.

Charge

Conditioned on the understandings specified below, this Office will
accept a guilty plea from CHIN to an Information charging him with bank
fraud, in violation of 18 U.S.C. § 1344. If CHIN enters a guilty plea and is
sentenced on these charges, and otherwise fully complies with all of the terms
of this agreement, this Office will not initiate any further criminal charges
against CHIN for his bank fraud occurring from on or about November 15,
2017 through on or about October 1, 2019, as relates to the victim (“victim-1”).
However, in the event that a guilty plea in this matter is not entered for any
reason or the judgment of conviction entered as a result of this guilty plea does
not remain in full force and effect, CHIN agrees that any dismissed charges and
any other charges that are not time-barred by the applicable statute of
limitations on the date this agreement is signed by CHIN may be commenced
against him, notwithstanding the expiration of the limitations period after
CHIN signs the agreement.

 

 
Case 2:20-cr-00645-SRC Document 18 Filed 07/28/20 Page 2 of 9 PagelD: 40

Sentencing

The violation of 18 U.S.C. § 1344 to which CHIN agrees to plead
guilty carries a statutory maximum penalty of 30 years’ imprisonment and a
statutory maximum fine equal to the greatest of: (1) $1 million, or (2) twice the
gross amount of any pecuniary gain that any persons derived from the offense,
or (3) twice the gross amount of any pecuniary loss sustained by any victims of
the offense.

Fines imposed by the sentencing judge may be subject to the
payment of interest.

The sentence to be imposed upon CHIN is within the sole
discretion of the sentencing judge, subject to the provisions of the Sentencing
Reform Act, 18 U.S.C. §8§ 3551-3742, and the sentencing judge’s consideration
of the United States Sentencing Guidelines. The United States Sentencing
Guidelines are advisory, not mandatory. The sentencing judge may impose any
reasonable sentence up to and including the statutory maximum term of
imprisonment and the maximum statutory fine. This Office cannot and does
not make any representation or promise as to what guideline range may be
’ found by the sentencing judge, or as to what sentence CHIN ultimately will
receive.

Further, in addition to imposing any other penalty on CHIN, the
sentencing judge: (1) will order CHIN to pay an assessment of $100 per Count
pursuant to 18 U.S.C. § 3013, which assessment must be paid by the date of
sentencing; (2) may order CHIN to pay restitution pursuant to 18 U.S.C. § 3663
et seq.; (3) must order forfeiture pursuant to 18 U.S.C. § 924(d) and 21 U.S.C. §
853; and (4) pursuant to 18 U.S.C. § 3583, may require CHIN to serve a term of
supervised release of not more than 5 years, which will begin at the expiration
of any term of imprisonment imposed. Should CHIN be placed on a term of
supervised release and subsequently violate any of the conditions of supervised
release before the expiration of its term, CHIN may be sentenced to not more
than 2 years’ imprisonment in addition to any prison term previously imposed,
regardless of the statutory maximum term of imprisonment set forth above and
without credit for time previously served on post-release supervision, and may
be sentenced to an additional term of supervised release.

Rights of This Office Regarding Sentencing

Except as otherwise provided in this agreement, this Office
reserves its right to take any position with respect to the appropriate sentence
to be imposed on CHIN by the sentencing judge, to correct any misstatements
relating to the sentencing proceedings, and to provide the sentencing judge and

-2Q-

 
Case 2:20-cr-00645-SRC Document 18 Filed 07/28/20 Page 3 of 9 PagelD: 41

the United States Probation Office all law and information relevant to
sentencing, favorable or otherwise. In addition, this Office may inform the
sentencing judge and the United States Probation Office of: (1) this agreement;
and (2) the full nature and extent of CHIN’s activities and relevant conduct with
respect to this case.

Stipulations

This Office and CHIN agree to stipulate at sentencing to the
statements set forth in the attached Schedule A, which hereby is made a part
of this plea agreement. This agreement to stipulate, however, cannot and does
not bind the sentencing judge, who may make independent factual findings
and may reject any or all of the stipulations entered into by the parties. To the
extent that the parties do not stipulate to a particular fact or legal conclusion,
each reserves the right to argue the existence of and the effect of any such fact
or conclusion upon the sentence. Moreover, this agreement to stipulate on the
part of this Office is based on the information and evidence that this Office
possesses as of the date of this agreement. Thus, if this Office obtains or
receives additional evidence or information prior to sentencing that it
determines to be credible and to be materially in conflict with any stipulation in
the attached Schedule A, this Office shall not be bound by any such
stipulation. A determination that any stipulation is not binding shall not
release either this Office or CHIN from any other portion of this agreement,
including any other stipulation. If the sentencing court rejects a stipulation,
both parties reserve the right to argue on appeal or at post-sentencing
proceedings that the sentencing court was within its discretion and authority
to do so. These stipulations do not restrict this Office’s right to respond to
questions from the Court and to correct misinformation that has been provided
to the Court.

Waiver of Appeal and Post-Sentencing Rights

As set forth in Schedule A, this Office and CHIN waive certain
rights to file an appeal, collateral attack, writ, or motion after sentencing,
including but not limited to an appeal under 18 U.S.C. § 3742 or a motion
under 28 U.S.C, § 2255.

Forfeiture

As part of his acceptance of responsibility, and pursuant to 18
U.S.C. § 982(a)(2), CHIN agrees to forfeit to the United States all of his right,
title, and interest in any property, real or personal, which constitutes or is
derived from proceeds the defendant obtained that are traceable to the offenses
charged in the Information. The defendant consents to the entry of an order

3

 
Case 2:20-cr-00645-SRC Document 18 Filed 07/28/20 Page 4 of 9 PagelD: 42

requiring the defendant to pay a Forfeiture Amount, in the manner described
below (the “Order”), and that the Order will be final as to the defendant prior to
sentencing, pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal
Procedure, and which may be satisfied in whole or in part with substitute
assets. The defendant further agrees that upon entry of the Order, the United
States Attorney’s Office is authorized to conduct any discovery needed to
identify, locate, or dispose of property sufficient to pay the Forfeiture Amount
in full or in connection with any petitions filed with regard to proceeds or
substitute assets, including depositions, interrogatories, and requests for
production of documents, and the issuance of subpoenas.

All payments made in full or partial satisfaction of the Forfeiture
Amount shall be made by postal money order, bank, or certified check, made
payable in this instance to the United States Marshals Service, indicating the
defendant’s name and case number on the face of the check; and shall be
delivered by mail to the United States Attorney’s Office, District of New Jersey,
Attn: Asset Forfeiture and Money Laundering Unit, 970 Broad Street, 7th Floor,
Newark, New Jersey 07102.

CHIN waives the requirements of Rules 32.2 and 43(a) of the
Federal Rules of Criminal Procedure regarding notice of the forfeiture in the
charging instrument, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment. The defendant understands
that criminal forfeiture is part of the sentence that may be imposed in this case
and waives any failure by the court to advise him of this pursuant to Rule
11(b)(1)(J) of the Federal Rules of Criminal Procedure at the guilty plea
proceeding. The defendant waives any and all constitutional, statutory, and
other challenges to the forfeiture on any and all grounds, including that the
forfeiture constitutes an excessive fine or punishment under the Eighth
Amendment. It is further understood that any forfeiture of the defendant’s
assets shall not be treated as satisfaction of any fine, restitution, cost of
imprisonment, or any other penalty the Court may impose upon him in
addition to forfeiture.

CHIN further agrees that not later than the date he enters his plea
of guilty he will provide a complete and accurate Financial Disclosure
Statement on the form provided by this Office. If CHIN fails to provide a
complete and accurate Financial Disclosure Statement by the date he enters
his plea of guilty, or if this Office determines that CHIN has intentionally failed
to disclose assets on his Financial Disclosure Statement, CHIN agrees that that
failure constitutes a material breach of this agreement, and this Office reserves
the right, regardless of any agreement or stipulation that might otherwise
apply, to oppose any downward adjustment for acceptance of responsibility
pursuant to U.S.S.G. § 3E1.1, and to seek leave of the Court to withdraw from
this agreement or seek other relief.

 
Case 2:20-cr-00645-SRC Document 18 Filed 07/28/20 Page 5 of 9 PagelD: 43

Immigration Consequences

CHIN understands that, if he is not a citizen of the United States,
his guilty plea to the charged offense will likely result in his being subject to
immigration proceedings and removed from the United States by making him
deportable, excludable, or inadmissible, or ending his naturalization. CHIN
understands that the immigration consequences of this plea will be imposed in
a separate proceeding before the immigration authorities. CHIN wants and
agrees to plead guilty to the charged offense regardless of any immigration
consequences of this plea, even if this plea will cause his removal from the
United States. CHIN understands that he is bound by his guilty plea
regardless of any immigration consequences of the plea. Accordingly, CHIN
waives any and all challenges to his guilty plea and to his sentence based on
any immigration consequences, and agrees not to seek to withdraw his guilty
plea, or to file a direct appeal or any kind of collateral attack challenging his
guilty plea, conviction, or sentence, based on any immigration consequences of

his guilty plea.
Other Provisions

This agreement is limited to the United States Attorney’s Office for
the District of New Jersey and cannot bind other federal, state, or local
authorities. However, this Office will bring this agreement to the attention of
other prosecuting offices, if requested to do so.

This agreement was reached without regard to any civil or
administrative matters that may be pending or commenced in the future
against CHIN. This agreement does not prohibit the United States, any agency
thereof (including the Internal Revenue Service and Immigration and Customs
Enforcement) or any third party from initiating or prosecuting any civil or
administrative proceeding against CHIN.

No provision of this agreement shall preclude CHIN from pursuing
in an appropriate forum, when permitted by law, an appeal, collateral attack,
writ, or motion claiming that CHIN received constitutionally ineffective
assistance of counsel.

 
Case 2:20-cr-00645-SRC Document 18 Filed 07/28/20 Page 6 of 9 PagelD: 44

No Other Promises

This agreement constitutes the plea agreement between CHIN and
this Office and supersedes any previous agreements between them. No
additional promises, agreements, or conditions have been made or will be made
unless set forth in writing and signed by the parties.

Very truly yours,

Craig Carpenito
United States Attorney

[6] Hetth R. Trawers nj#030682010

By: KEITH R, TRAVERS
Special Assistant U.S, Attorney

APPROVED:

 

 

MEREDITH WILLIAMS
Chief, OCDETF / Narcotics Unit

 

 

 
Case 2:20-cr-00645-SRC Document 18 Filed 07/28/20 Page 7 of 9 PagelD: 45

I have received this letter from my attorney, Robert Stahl, Esq. I
have read it. My attorney and I have discussed it and all of its provisions,
including those addressing the charge, sentencing, stipulations, waiver,
forfeiture and immigration consequences. I understand this letter fully. I
hereby accept its terms and conditions and acknowledge that it constitutes the
plea agreement between the parties. I understand that no additional promises,
agreements, or conditions have been made or will be made unless set forth in
writing and signed by the parties. I want to plead guilty pursuant to this plea
agreement.

AGREED AND ACCEPTED:

 

2/2 O80

Date:

 

YUAWHUA CHIN

I have discussed with my client this plea agreement and all of its
provisions, including those addressing the charge, sentencing, stipulations,
waiver, forfeiture and immigration consequences. My client understands this
plea agreement fully and wants to plead guilty pursuant to it.

Sul pate 3 /Y¥/20

ROBERT STAHL, ESQ.

 

 
Case 2:20-cr-00645-SRC Document 18 Filed 07/28/20 Page 8 of 9 PagelD: 46

Plea Agreement With Yuan Hua Chin
Schedule A

1. This Office and Yuan Hua Chin (“CHIN”) recognize that the
United States Sentencing Guidelines are not binding upon the Court. This
Office and CHIN nevertheless agree to the stipulations set forth herein, and
agree that the Court should sentence CHIN within the Guidelines range that
results from the total Guidelines offense level set forth below. This Office and
CHIN further agree that neither party will argue for the imposition of a
sentence outside the Guidelines range that results from the agreed total
Guidelines offense level.

2. The version of the United States Sentencing Guidelines effective
November 1, 2018 applies in this case.

(Conspiracy to Commit Bank Fraud)

3. The applicable guideline is U.S.S.G. § 2B1.1(a)(1), which
specifies a Base Offense Level of 7.

4. Specific Offense Characteristic U.S.S.G. § 2B1.1(b)(1)(A) applies
because CHIN was involved in a fraud in which the loss amount was $6,500 or
less. This Specific Offense Characteristic results in no increase to the offense
level.

5. Accordingly, the offense level is 7.
Acceptance of Responsibility

6. As of the date of this letter, CHIN has clearly demonstrated a
recognition and affirmative acceptance of personal responsibility for the offense
charged. Therefore, a downward adjustment of 2 levels for acceptance of
responsibility is appropriate if his acceptance of responsibility continues
through the date of sentencing. See U.S.S.G. § 3E1.1(a).

7. As of the date of this letter, CHIN has assisted authorities in the
investigation or prosecution of his own misconduct by timely notifying
authorities of his intention to enter a plea of guilty, thereby permitting this
Office to avoid preparing for trial and permitting this Office and the court to
allocate their resources efficiently, At sentencing, this Office will move for a
further 1-point reduction in CHIN’s offense level pursuant to U.S.S.G. §
3E1.1(b) if the following conditions are met: (a) CHIN enters a plea pursuant to
this agreement, (b) this Office in its discretion determines that CHIN’s
acceptance of responsibility has continued through the date of sentencing and

-8-

 
Case 2:20-cr-00645-SRC Document 18 Filed 07/28/20 Page 9 of 9 PagelD: 47

CHIN therefore qualifies for a 2-point reduction for acceptance of responsibility
pursuant to U.S.S.G. § 3E1.1(a), and (c) CHIN’s offense level under the
Guidelines prior to the operation of § 3E1.1(a) is 16 or greater.

8. In accordance with the above, the parties agree that the total
Guidelines offense level applicable to CHIN is 5 (the “agreed total Guidelines
offense level”).

9, The parties agree not to seek or argue for any upward or
downward departure, adjustment or variance not set forth herein. The parties
further agree that a sentence within the Guidelines range that results from the
agreed total Guidelines offense level of 5 is reasonable.

10. CHIN knows that he has and, except as noted below in this
paragraph, voluntarily waives, the right to file any appeal, any collateral attack,
or any other writ or motion, including but not limited to an appeal under 18
U.S.C. § 3742 or a motion under 28 U.S.C. § 2255, which challenges the
sentence imposed by the sentencing court if that sentence falls within or below
the Guidelines range that results from the agreed total Guidelines offense level
of 5. This Office will not file any appeal, motion, or writ which challenges the
sentence imposed by the sentencing court if that sentence falls within or above
the Guidelines range that results from the agreed total Guidelines offense level
of 5. The parties reserve any right they may have under 18 U.S.C. § 3742 to
appeal the sentencing court’s determination of the criminal history category.
The provisions of this paragraph are binding on the parties even if the Court
employs a Guidelines analysis different from that stipulated to herein.
Furthermore, if the sentencing court accepts a stipulation, both parties waive
the right to file an appeal, collateral attack, writ, or motion claiming that the
sentencing court erred in doing so.

11. Both parties reserve the right to oppose or move to dismiss
any appeal, collateral attack, writ, or motion barred by the preceding
paragraph and to file or to oppose any appeal, collateral attack, writ or motion
not barred by the preceding paragraph.

 
